DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered. 
Response to Arguments
The nonstatutory double patenting rejection over U.S. Patent No. 10,456,243 will be held in abeyance until the Applicant has submitted persuasive arguments, an acceptable terminal disclaimer, evidence, and/or amendments to overcome the rejection. 
Applicant’s arguments with respect to claim(s) 21-25 and 27-30 have been fully considered, but moot in view of the new grounds of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,456,243. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21 and 27 state that the support arm includes a first end that includes all connections formed between the support arm and the support. The disclosure does not appear to have adequate support for these limitations. In particular, Fig. 8E of the drawings illustrates that there are connections between the middle portion of the support arm and the support. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-25, 27, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US Pub. No. 2014/0379074; hereinafter Spence) in view of Rolando et al. (US Pub. No. 2014/0046434; hereinafter Rolando).
Spence teaches the following regarding claim 21: a heart valve repair device, comprising: a frame (280) (Figs. 15F-16D) comprising a support (280b) having an upstream portion (upper portion) configured to be positioned proximate to a left atrium, a downstream portion (lower portion) configured to be positioned proximate to a left ventricle, and a first cross-sectional dimension (at the middle portion of element 280b); a radially-extending segment (280a) extending from the upstream portion of the support (Figs. 15F-16D) and having a second cross-sectional dimension greater than the first cross-sectional dimension (Figs. 15F-16D), the radially-extending segment having a first arcuate section (please see annotated Figure A, below) curving downwardly in a downstream direction (Figs. 15F-16D) and a second arcuate section (Figure A) extending from the first arcuate section and curving upwardly in an upstream direction (Figs. 15F-16D), wherein the radially-extending segment is configured to engage cardiac tissue of the left atrium (paras. 0144-0146); and a support arm (284) extending from the downstream portion of the support (Figs. 15F-16D), wherein, when the heart valve repair device is in an expanded configuration, the support arm extends radially outwardly from the downstream portion and back toward the upstream portion of support (Figs. 15F-16D; paras. 0144-0150), the support arm is configured to extend behind a native leaflet of a native mitral valve and engage subannular tissue within the left ventricle (Figs. 15F-16D; paras. 0144-0150), and the support arm has a curvilinear shape (Figs. 15F-16D) with opposing first and second arcuate regions (Figure A) longitudinally separated by a substantially straight region (Figure A) extending therebetween, and the second arcuate region curving outwardly away from the support proximate to the upstream portion (Figs. 15F-16D), the second arcuate portion being configured to atraumatically engage subannular tissue behind the native leaflet (paras. 0144-0150), wherein the support includes a plurality of struts (on element 280B) that define a plurality of diamond-shaped openings (Figs. 15F, 16D) and the support arm includes a first end (Figure A) that includes all connections formed between the support arm and the support (Figs. 15F-16D) and a second end (Figure A) opposing the first end, the first end of the support arm being coupled to the support via at least one attachment point (Figure A) and the second end being radially spaced apart from the support (Figs. 15F-16D), the first end having a first width that spans less than a single diamond-shaped opening of the plurality of diamond-shaped openings of the support (Figs. 15F-16D).
Regarding claims 21, 24, 27, and 30, Spence teaches the limitations of the claimed invention as described above. While Spence recites that the support arms have a substantially S-shape, it does not recite the first arcuate region extending from the downstream portion of the support and curved toward the support, and the substantially straight region slanting inward toward the support relative to a longitudinal axis of the support and joining the first and second arcuate regions. Rolando teaches that it is well known in the art that support anchoring arms can be provided with a variety of shapes and orientations, as would be needed to securely contact the surrounding native tissue and anchor the device in place (paras. 0116-0121). These shapes include a substantially S-shape (Fig. 21), comprising a lower, first arcuate region extending from the downstream portion of the support and curved toward the support (Fig. 21), and a substantially straight region slanting inward toward the support relative to a longitudinal axis of the support and joining the first and second arcuate regions (Fig. 21). The second arcuate region defines a first curved segment that curves in an outward and upstream direction from a transitional point to reach an apex of the support arm (please see annotated Figure B, below), and the second arcuate region further defines a second curved segment that extends in an outward direction from the apex and curves slightly downward to a free-end of the support arm (Figure B). It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the shape of the anchors of Spence, according to the teachings of the Rolando, as would be needed to securely contact the surrounding native tissue and anchor the device in place.
Please note that the language a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the shape and the materials of the device of Spence, it will be fully capable of engaging the heart valve tissue described in the claim language.

  

    PNG
    media_image1.png
    413
    657
    media_image1.png
    Greyscale

Figure A.


    PNG
    media_image2.png
    371
    434
    media_image2.png
    Greyscale

Figure B.
Spence teaches the following regarding claim 23: the heart valve repair device of claim 21, wherein the first arcuate region, the second arcuate region, and the substantially straight region together define a substantially S-shape (Figs. 15F-16D).  
Regarding claim 25, Spence does not recite the radially extending segment comprising a plurality of interconnected struts extending radially outwardly from the first end portion of the support and in an upstream direction away from the support where the radially- extending segment forms an atraumatic end portion. Rolando teaches a prosthetic valve comprising an upper, radially extending segment (10) that has a plurality of interconnected struts extending radially outwardly from the first end portion of the support and in an upstream direction away from the support where the radially- extending segment forms an atraumatic end portion (Figs. 1, 27; paras. 0045-0046, 0087-0088). The features taught by Rolando allow these portions of the prosthetic heart valve to better engage the patient’s surrounding tissues. It would have been obvious to one having ordinary skill in the art to modify the device of Spence, according to the teachings of Rolando, in order to better engage the patient’s surrounding tissues.
Spence teaches the following regarding claim 27: a heart valve repair device, comprising: a frame (280) (Figs. 15F-16D) comprising a support (280b) having an upstream portion (upper portion) configured to be positioned proximate to a left atrium, a downstream portion (lower portion) configured to be positioned proximate to a left ventricle (Figs. 15F-16D), and a first cross-sectional dimension (at the middle portion of element 280b); and a support arm (284) extending from the downstream portion of the support (Figs. 15F-16D), wherein, when the heart valve repair device is in an expanded configuration, the support arm extends radially outwardly from the downstream portion and back toward the upstream portion of support (Figs. 15F-16D; paras. 0144-0150), the support arm is configured to extend behind a native leaflet of a native mitral valve and engage subannular tissue within the left ventricle (Figs. 15F-16D; paras. 0144-0150), and the support arm has a curvilinear shape (Figs. 15F-16D) with opposing first and second arcuate regions (Figure A) longitudinally separated by a substantially straight region (Figure A) extending therebetween, the substantially straight region joining the first and second arcuate regions (Figure A), and the second arcuate region curving outwardly away from the support proximate to the upstream portion (Figs. 15F-16D), the second arcuate portion being configured to atraumatically engage subannular tissue behind the native leaflet (paras. 0144-0150), wherein the support includes a plurality of struts (on element 280b) that define a plurality of diamond- shaped openings (Figs. 15F, 16D), and the support arm includes a first end (Figure A) that includes all connections formed between the support arm and the support (Figs. 15F-16D) and a second end (Figure A) opposing the first end, the first end of the support arm being coupled to the support via at least one attachment point (Figure A) and the second end being radially spaced apart from the support (Figs. 15F-16D), the first end having a first width that spans less than a single diamond-shaped opening of the plurality of diamond-shaped openings of the support (Figs. 15F-16D).  
Spence teaches the following regarding claim 29: the heart valve repair device of claim 27, wherein the first arcuate region, the second arcuate region, and the substantially straight region together define a substantially S-shape (Figs. 15F-16D).  


Claims 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence in view of Rolando, further in view of Gross et al. (US Pub. 2012/0022640; hereinafter Gross).
Spence, as modified by Rolando, teaches the limitations of the claimed invention, as described above. Spence further describes the second arcuate portion having a landing zone (at the proximal portion of the second arcuate portion). However, they do not recite the width of the landing zone being greater than a width of the remainder of the curvilinear-shaped support arm. Gross teaches a prosthetic heart valve comprising support arms having a landing zone having greater width than the remainder of the curvilinear-shaped support arm (please see Figure C, below). The landing zones of Gross are configured to oppose the radially-extending segment such that a compressive force is exerted on an annulus at the native valve region by the atraumatic landing zones and the radially-extending segment so as to inhibit movement of the heart valve prosthesis (paras. 0195, 0210). These features taught by Gross allow the arms of the prosthetic heart valve to better engage the patient’s surrounding tissues. It would have been obvious to one having ordinary skill in the art to modify the device of Spence and Rolando, to include the landing zone features taught by Gross, in order to better engage the patient’s surrounding tissues.



    PNG
    media_image3.png
    611
    780
    media_image3.png
    Greyscale

Figure C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774